DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 09 December 2020.
Claims 1-20 are pending and have been examined. 
Claims 1, 8 and 15 have been amended. 


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the Alice/Mayo test, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a product of manufacture and claims 15-20 are directed to a system. It is noted that the computer program product comprising one or more computer readable storage media is not to be construed as being transitory signals per se, as stipulated in paragraph [0055] of Applicant’s specification.   
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of identifying products.  Specifically, representative claim 1 recites the abstract idea of: 
determining, that user provides a social interaction; 
capturing, a portion of a video that corresponds to the social interaction, wherein capturing the portion of the video further comprises: 
in response to determining that the user provides the social interaction, retrieving, an audio segment of the video corresponding to the social interaction; 
	
identifying, an object in the captured portion, wherein identifying the object further comprises:
identifying, one or more segments of textual data of the audio segment of the video corresponding to the object, wherein the one or more segments of textual data correspond to descriptive terms; 
extracting, attributes of one or more aspects of the object from the audio segment of the video  based at least in part on the identified descriptive terms; and
retrieving, one or more objects of one or more remote sources that correspond to the object of the captured portion of the video based at least in part on the extracted attributes and the identified descriptive terms, wherein preferences of a broadcaster determines a primary source of the one or more remote sources; 
generating, an interactive list, populated in real-time during the video, based at least in part on the retrieved one or more objects.   
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of identifying objects as noted above.  This concept is considered to be a method of organizing human activity because the claim specifically recites identifying products that comprise the steps of extracting the attributes associated with the objects [i.e., products], determines a source for the identified objects, and providing a list of the retrieved objects [i.e. products] to a user to interact with, making this a sale activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
one or more processors, a live stream, and remote server.  These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 8 and 15 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 8 includes the additional elements of computer program product, and one or more computer readable storage media and program instructions stored on the one or more computer readable storage media and independent claim 15 includes the additional element of a computer, and program instructions. The Applicant’s specification does not provide any discussion or description of computer program product, and one or more computer readable storage media and program instructions stored on the one or more computer readable storage media in claim 8 and a computer, and program instructions in claim 15, as being anything other than generic elements. Thus, the claimed additional elements of claims 8 and 15 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 8 and 15 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 8 and 15 considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 8 and 15 are ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1.  Dependent claims 9-14 do not aid in the eligibility of the independent claim 8 and dependent claims 16-20 do not aid in the eligibility of the independent claim 15.  For example, claims 2-7, 9-14, and 16-20 merely act to provide further limitations of the abstract idea recited in representative claims 1, 8, and 15, respectively. 
It is noted that dependent claims 2, 9 and 16 include the additional element of a screenshot, claims 3, 10 and 17-18 include the additional element of a shopping cart, and claims 4 and 11 include the additional element of an online shopping website.  Applicant’s specification does not provide any discussion or description of a screenshot, a shopping cart and an online shopping website as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an 
As such, dependent claims 2-7, 9-14 and 16-20 are ineligible. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, A., et al. (PGP No. US 2018/0152764 A1), in view of Barnes, Jr., M. (Patent No. US 7,133,837 B1), and Seo, S. et al. (PGP No. US 2018/0285897 A1). 

Claim 1-
Taylor discloses a method for identifying products in a live stream, the method comprising: 
determining, by one or more processors, that a user provides a social interaction with a live stream (Taylor, see: paragraph [0023] disclosing “Further, social network integrations 118 may be provided to promote the currently featured item(s) and/or the live video stream via social networks”; and see: paragraph [0038] discloses “processor-based system such as a computer system”; and see: paragraph [0040] discloses “a user launches a content access application 263 and accesses a uniform resource locator (URL) associated with a live video stream with an interactive shopping interface [i.e., live stream]”; and see: paragraph [0083] discloses “server 227 receives data indicating a user selection” and “determines an interactive function associated with the user selection [i.e., determining, that a user provides an interaction]); 
capturing, by one or more processors, a portion of the live stream that corresponds to the social interaction with the live stream, wherein capturing the portion of the live stream further comprises (Taylor, see: paragraph [0023] disclosing “Further, social network integrations 118 may be provided to promote the currently featured item(s) and/or the live video stream”; and see: paragraph [0042] discloses “The interactive shopping interface may include selectable item components, corresponding to the items, that perform an interactive function or action, such as adding the item to a shopping list or cart via the electronic commerce system 230 [i.e., user interaction with live stream]”; and see: paragraph [0050] disclosing “a client device 206 may 103 [i.e., capturing a portion of the live stream that corresponds to the social interaction], which may be recognized through a voice recognition system and then transmitted to a show producer. The show producer may then choose to feature the comment via the chat interface 306”; and see: paragraph [0069] discloses “content access application 263 obtains item information corresponding to items featured in the video segment 242” and “may include segment metadata 245 that indicates the featured items”; and see: [0081] discloses “shopping interface application 221 receives an indication that an item is featured in a live video stream 103 (FIG. 1).” And “determines a graphical position of the item in or more frames [i.e., a portion of the live stream] of the live video stream 103”; and see: paragraph [0083] discloses “server 227 receives data indicating a user selection” and “determines an interactive function associated with the user selection”):
in response to determining that the user provides the social interaction, retrieving, by one or more processors, a segment of the live stream corresponding to the social interaction from a remote server see: (Taylor, see: paragraph [0023] disclosing “Further, social network integrations 118 may be provided to promote the currently featured item(s) and/or the live video stream”; and see: paragraph [0042] discloses “The interactive shopping interface may include selectable item components, corresponding to the items, that perform an interactive function or action, such as adding the item to a shopping list or cart via the electronic commerce system 230”; and see: paragraph [0050] disclosing “a client device 206 may correspond to a fixed microphone client device 206 that continuously listens for wake words or other predefined verbal content. A user 103 [i.e., capturing a portion of the live stream that corresponds to the social interaction]); 
identifying, by one or more processors, an object in the captured portion of the live stream, wherein identifying the object, further comprises (Taylor, see: paragraph [0031] discloses “may determine items featured in the live video stream and then generate various metadata”; and see: paragraph [0041] discloses “As the live video stream 103 progresses, the hosts or producers may select via a user interface which items are being discussed. The interactive shopping interface application 221 is thereby able to determine which items are discussed or featured at any given time [i.e., identifying an object in the captured portion of the live stream]”; and see: paragraph [0038] discloses “processor-based system”):
identifying, by one or more processors, one or more segments of textual data of the live stream corresponding to the object, wherein the one or more segments of textual data correspond to descriptive terms (Taylor, see: paragraph [0034] disclosing “The item data 236 may include titles, descriptions, weights, prices, quantities available”; and see: paragraph [0041] discloses “As the live video stream 103 progresses, the hosts or producers may select via a user interface which items are being discussed. The interactive shopping interface application 221 is thereby able to determine which items are discussed or featured at any given time [i.e., identifying an object in the captured portion of the live stream]”); 
extracting, by one or more processors, attributes of one or more aspects of the object 	from of the live stream based at least in part on the identified descriptive terms (Taylor, see: paragraph [0034] disclosing “The item data 236 may include titles, descriptions, weights, prices, quantities available, export restrictions, customer reviews, customer ratings, images, videos, version information, availability information, shipping metadata 245 that indicates the featured items”); 
retrieving, by one or more processors, one or more objects that corresponds to the object of  the captured portion of the live stream based at least in part on the extracted attributes and the identified descriptive terms, wherein preferences of a broadcaster of one or more objects (Taylor, see: paragraph [0031] discloses “may determine items featured in the live video stream and then generate various metadata”; and see: paragraph [0041] discloses “As the live video stream 103 progresses, the hosts or producers may select via a user interface which items are being discussed [i.e., wherein preferences of a broadcaster of the live stream]. The interactive shopping interface application 221 is thereby able to determine which items are discussed or featured at any given time [i.e., identifying one or more objects]”; and see: paragraph [0042] discloses “The interactive shopping interface may include selectable item components, corresponding to the items, that perform an interactive function or action, such as adding the item to a shopping list or cart via the electronic commerce system 230 [i.e., user interaction with live stream]”; and see: paragraph [0064] disclosing “In box 427, the media server 227 receives a request for information about an item from the client device 206. For example, user interface code 257 now executed by the client device 206 may know from the video segment manifest 239 that a particular item (as Examiner’s note: The Examiner is interpreting that the host or producer of a live stream of Taylor, is encompassing the broadcaster.  The host or producer of the live stream in Taylor can choose what item to feature and discuss.); and 
generating, by one or more processors, an interactive list, populated in real-time during the live stream, based at least in part on the retrieved one or more objects (Taylor, see: paragraph [0038] disclosing “a processor-based system such as a computer system”; and see: paragraph [0053] disclosing “Associated with each segment is a list of items that were featured or discussed in the particular segment. In some cases, the items may include items that were shown but not discussed or explicitly featured (e.g., a coffee mug sitting on the show host's desk, or an article of clothing worn by a host but not explicitly mentioned, etc.)” and “Each item can be represented by a selectable item component or indicia, which in this case may be an item thumbnail image [i.e., interactive list]. The interactive shopping interface 309 may include a viewport, where the user can manipulate the viewport (e.g., by scrolling or swiping)” and see: paragraph [0054] disclosing “what is displayed in the viewport may be dynamically adjusted to show what items are currently [i.e., in real-time during the live stream] being discussed”). 
Although Taylor does disclose the determining step of the user providing the social interaction of an audio segment of the live stream corresponding to the social interaction from a remote server by using voice recognition that recognizes specific words and verbal content 
retrieving, an audio segment of the live stream; 
identifying one or more segments of textual data of the audio segment;  
extracting words from the audio segment;
but Barnes, however, does teach: 
retrieving, an audio segment of the live stream (Barnes, see: Col. 26, ll. 57-59 and ll. 63-66 teaching “The viewing station software includes voice recognition software that finds the objectionable language in the audio” and “For live broadcasts,…determines if the words is objectionable”); 
identifying one or more segments of textual data of the audio segment (Barnes, see: Col. 26, ll. 57-59 and ll. 63-66 teaching “The viewing station software includes voice recognition software that finds the objectionable language in the audio” and “For live broadcasts, however, the software converts each word to text, determines if that word is objectionable”).   
extracting words from the audio segment (Barnes, see: Col. 26, ll. 57-59 and ll. 63-66 teaching “The viewing station software includes voice recognition software that finds the objectionable language in the audio [i.e., extracting words from the audio segment]” and “For live broadcasts, however, the software converts each word to text, determines if that word is objectionable”). 
This step of Barnes is applicable to the method of Taylor, as they both share characteristics and capabilities, namely, they are directed broadcasting content to viewers.  It would have been  identifying one or more segments of textual data of the audio segment corresponding to the object and the extracting information from the audio segment, as taught by Barnes. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Taylor in order to improve options to users for purchasing content (Barnes, see: Col. 3, ll. 34-52). 
Although Taylor does disclose that the host or producer [i.e., the broadcaster] can choose preferences of what items to discuss, Taylor does not disclose that broadcaster of the live stream determines a primary source of that item discussed. Taylor does not explicitly disclose: 
wherein a broadcaster of the live stream determines a primary source of the one or more remote sources; 
Seo, however, does teach: 
wherein a broadcaster of the live stream determines a primary source of the one or more remote sources (Seo, see: paragraph [0052] teaching “the electronic device 100 allows a user to check pieces of home shopping broadcast content currently being displayed in real time”; and see: paragraph [0144] teaching “A home shopping broadcast content provider may be a person who produces home shopping broadcast content for advertisement or sale of a product and provides the content to a user.  May include, but is not limited to…a company providing a home shopping broadcast [i.e., a primary source of the one or more remote sources]”; Also see: FIG. 12 (Manufacturer: KK COSMETICS CO., LTD.)).
This step of Seo is applicable to the method of Taylor, as they both share characteristics and capabilities, namely, they are directed to broadcasting advertisements.  It would have been 

Claim 3-
Taylor in view of Barnes and Seo teach the method of claim 1, as described above. 
Taylor discloses further comprising: 
in response to determining that the user selects to purchase each of the one or more objects, adding, by one or more processors, each of  the selected one or more objects to a shopping cart associated with the user (Taylor, see: paragraph [0042] discloses “The interactive shopping interface may include selectable item components, corresponding to the items, that perform an interactive function or action, such as adding the item to a shopping list or cart via the electronic commerce system 230”).  


Claim 4-
Taylor in view of Barnes and Seo teach the method of claim 1, as described above. 
Taylor further discloses further comprising
presenting, by one or more processors, an option to purchase the product  (Taylor, see: paragraph [0020] discloses “an interactive action may include adding the item to a shopping cart, initiating an order or purchase of the item”; and see: paragraph [0042] discloses “The interactive shopping interface  [i.e., presenting] may include selectable item components, corresponding to the items, that perform an interactive function or action, such as adding the item to a shopping list or cart via the electronic commerce system 230, initiating an order of an item via the electronic commerce system 230 [i.e., option to purchase the first product]”); and 
 determining, by one or more processors, a product listing on an online shopping website corresponding to the one or more objects, wherein the online shopping website is identified based on preferences associated with the live stream (Taylor, see: paragraph [0033] discloses “the electronic commerce system 230 may generate network content such as web page [i.e., shopping website corresponding to the first product], mobile application data, or other forms of content that are provided to client devices 206 for the purposes of selecting items for purchase [i.e., product listing]”).  

Claim 5-
Taylor in view of Barnes and Seo teach the method of claim 1, as described above.
Taylor discloses further comprising: 
in response to determining that the user selects to purchase the one or more objects later, adding, by one or more processors, the one or more objects to a list associated with the user 230”). 

Claim 7-
Taylor in view of Barnes and Seo teach the method of claim 1, as described above. 
Taylor discloses further comprising:
 in response to determining that the live stream has not ended, determine that the user provides a social interaction with the live stream (Taylor, see: paragraph [0065] “In box 433, the media server 227 determines whether the live video stream has finished. If the live video stream has not finished, the flowchart returns to box 406, and another video segment 242 [i.e., second user interaction] is captured by the live video source 215”); 
 P201703842US01Page 29 of 31capture a second portion of the live stream that corresponds to the second social interaction (Taylor, see: paragraph [0065] discloses “In box 433, the media server 227 determines whether the live video stream has finished. If the live video stream has not finished, the flowchart returns to box 406, and another video segment 242 is captured [i.e., capture a second portion of the live stream] by the live video source 215”); and 
identifying, by one or more processors, a second object that is depicted in the captured portion of the live stream that corresponds to the second social interaction, wherein the identified second object is a different object than the one or more objects (Taylor, see: paragraph [0065] discloses “In box 433, the media server 227 determines whether the live video stream has finished. If the live video stream has not finished, the flowchart returns to box 406, and another video segment 242 is captured [i.e., capture a second portion of the live stream] by the live video source 215”; and see: paragraph [0079] discloses “In the timeline user interface, the sequence of items Item 2”)).

Regarding claims 8, claim 8 is directed to a computer program.  The Examiner recognizes that claim 8 includes the additional features of one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Taylor, see: paragraph [0096]).  However, claim 8 recites limitations that are parallel in nature to those addressed above for claim 1, which are directed to a method.  Claim 8 is therefore rejected for the same reasons as set forth above for claim 1.  
 
Regarding claims 10, 11 and 12, claims 10, 11 and 12 are directed to a computer program. Claims 10, 11 and 12 recite limitations that are parallel in nature to those addressed above for claims 3, 4 and 5, which are directed to a method.  Claims 10, 11 and 12 are therefore rejected for the same reasons as set forth above for claims 3, 4 and 5. 

Regarding claim 14, claim 14 is directed to a computer program.  Claim 14 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed to a method.  Claim 14 is therefore rejected for the same reasons as set forth above for claim 7.

Regarding claims 15, claim 15 is directed to a system.  The Examiner recognizes that claim 15 contains the additional features of one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media (Taylor, see: paragraph [0096]).  However, claim 15 recites limitations that are parallel in nature to those 

Regarding claim 17, claim 17 is directed to a system.  Claim 17 recites limitations that are parallel in nature to those addressed above for claim 3, which is directed to a method.  Claim 17 is therefore rejected for the same reasons as set forth above for claim 3. 

Claim 18-
Taylor in view of Barnes and Seo teach the computer system of claim 15, as described above.
Taylor discloses wherein the program instructions to present an option to purchase the first product to the user further comprise program instructions to:
 in response to determining that the user selects to purchase the first product, add the first product to a shopping cart associated with the user (Taylor, see: paragraph [0042] discloses “The interactive shopping interface may include selectable item components, corresponding to the items, that perform an interactive function or action, such as adding the item to a shopping list or cart [i.e., adding the first product to a list] via the electronic commerce system 230”).  

Regarding claim 20, claim 20 is directed to a system.  Claim 20 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed to a method.  Claim 20 is therefore rejected for the same reasons as set forth above for claim 7. 


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, A., et al., in view of Barnes, Jr., M., et al., and Seo, S., et al., and Cornell, A. (PGP No. US 2019/0190969 A1).  

Claim 2-
Taylor in view of Barnes and Seo teach the method of claim 1, as described above. 
Taylor further discloses: 
 wherein identifying the object in the captured portion of the live stream further comprises (Taylor, see: paragraph [0041] discloses “As the live video stream 103 progresses, the hosts or producers may select via a user interface which items are being discussed. The interactive shopping interface application 221 is thereby able to determine which items are discussed or featured at any given time [i.e., identifying a first product that is depicted]”; and see: paragraph [0042] discloses “The interactive shopping interface may include selectable item components, corresponding to the items, that perform an interactive function or action, such as adding the item to a shopping list or cart via the electronic commerce system 230 [i.e., corresponds to the first user interaction]”):
 identifying, by one or more processors, one or more segments of the object within the portion of the live stream that corresponds to the social interaction, wherein the portion of the live stream includes the live stream that corresponds with the social interaction (Taylor, see: paragraph [0041] discloses “As the live video stream 103 progresses, the hosts or producers may select via a user interface which items are being discussed. The interactive shopping interface application 221 is thereby able to determine which items are discussed or featured at any given time [i.e., identifying a first product that is depicted]”; and see: paragraph [0042] discloses “The interactive shopping interface may include selectable item components, corresponding to the items, that 230 [i.e., user interaction with live stream]”; and see: paragraph [0065] disclosing “In box 433, the media server 227 determines whether the live video stream has finished. If the live video stream has not finished, the flowchart returns to box 406, and another video segment 242 is captured [i.e., one or more segments of the object within the portion of the live stream] by the live video source 215”); and 
P201703842US01Page 22 of 31generating, by one or more processors, a keyword that describes the object in the portion of the live stream based on metadata associated with captured portion of the live stream, wherein the metadata includes physical characteristics of the identified object (Taylor, see: paragraph [0031] discloses “may determine items featured in the live video stream and then generate various metadata”; and see: paragraph [0034] discloses “may include titles, descriptions [i.e., keyword], weights [i.e., physical characteristics], prices, quantities available, export restrictions, customer reviews, customer ratings, images, videos, version information, availability information, shipping information, and/or other data”; and see: paragraph [0041] discloses “As the live video stream 103 progresses, the hosts or producers may select via a user interface which items are being discussed. The interactive shopping interface application 221 is thereby able to determine which items are discussed or featured at any given time”; and see: paragraph [0062] discloses “The interactive shopping interface application 221 may then generate segment metadata 245 (FIG. 2) indicating items featured or discussed in the video segment 242.”).  
	Although Taylor does teach that the portion of the live stream is captured, Taylor does not teach that the capturing of the live stream is a screen shot.  Taylor does not disclose:  
a portion of the live stream includes a screenshot; 
but Cornell, however, does teach: 
a portion of the live stream includes a screenshot (Cornell, see: paragraph [0040] teaches “the content library include a number of screenshots (or images) 406 and videos 408 including content that was captured during live broadcast.; Also see: FIG. 4).  
This step of Cornell is applicable to the method of Taylor as they both share characteristics and capabilities, namely, they are directed to user interaction during live video stream.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taylor, to include a portion of the live stream includes a screen shot, as taught by Cornell. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Taylor in order to improve the way a user can view content in a live broadcast (see at least: paragraph [0022] of Cornell).  

Regarding claim 9, claim 9 is directed to a computer program product.  Claim 9 recites limitations that are parallel in nature to those addressed above for claim 2, which is directed to a method.  Claim 9 is therefore rejected for the same reasons as set forth above for claim 2.  

Regarding claim 16, claim 16 is directed to a system.  Claim 16 recites limitations that are parallel in nature to those addressed above for claim 2 which his directed to a method.  Claim 16 is therefore rejected for the same reasons as set forth above for claim 2.  




Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, A., et al., in view of Barnes, Jr., M., et al., Seo, S., et al. and Ohm, D., et al. (PGP No. US 2017/0300754 A1).  

Claim 6-
Taylor in view of Barnes and Seo teach the method of claim 5, as described above.
Taylor discloses further comprising: 
in response to determining that the live stream has ended, presenting, by one or more processors, the list associated with the user (Taylor, see: paragraph [0042] discloses “The interactive shopping interface may include selectable item components, corresponding to the items, that perform an interactive function or action, such as adding the item to a shopping list or cart [i.e., adding the first product to a list] via the electronic commerce system 230”; and see: paragraph [0065] “In box 433, the media server 227 determines whether the live video stream has finished”); and 
generating, by one or more processors, the live stream, wherein the live stream is selected from the group consisting of: user interactions with the live stream, completed transactions, products identified (Taylor, see: paragraph [0041] discloses “As the live video stream 103 progresses, the hosts or producers may select via a user interface which items are being discussed. The interactive shopping interface application 221 is thereby able to determine which items are discussed or featured at any given time [i.e., identifying a first product that is depicted]”; [0042] discloses “The interactive shopping interface may include selectable item components, corresponding to the items, that perform an interactive function or action, such as adding the item to a shopping list or cart via the electronic commerce system 230 [i.e., user interaction with live 230 [i.e., user selects to purchase the product]”; and see: [0081] discloses “shopping interface application 221 receives an indication that an item is featured in a live video stream 103 (FIG. 1).” And “determines a graphical position of the item in or more frames [i.e., a portion of the live stream] of the live video stream 103”). 
Although Taylor discloses the live stream with user interactions, transactions and identified products, Taylor does not explicitly disclose that the metrics of the user interactions, transactions and identified products. Taylor does not explicitly disclose: 
metrics of the stream, wherein the generated metrics are selected from the group consisting of: number of user interactions with the stream, number of completed transactions, and number of objects identified.  
but Ohm does teach:
metrics of the stream, wherein the generated metrics are selected from the group consisting of: number of user interactions with the stream, number of completed transactions, and number of objects identified (Ohm, see: paragraph [0064] teaches “video content provided”; and see: paragraph [0065] teaches “The analytics screen 1090 may display the number 1080, type 1081, time 1082, and location 1083 of interactions with each video/object.  Object level analytics provide detail information about view interactions and interesting in specific objects [i.e., number of objects]” and “viewer interacting with the object, frequency of interaction [i.e., number of user interaction], action with object…and purchase behavior [i.e., number of transactions]”; and see: paragraph [0067] teaches “may operate in real-time for a video stream such as”; .Also see: FIG. 10).  


Regarding claim 13, claim 13 is directed to a computer program product.  Claim 13 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed to a method.  Claim 13 is therefore rejected for the same reasons as set forth above for claim 6.  

Regarding claim 19, claim 19 is directed to a system.  Claim 19 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed to a method.  Claim 19 is therefore rejected for the same reasons as set forth above for claim 6.  


Response to Arguments 
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 09 December 2020, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on pages 12-13 of the remarks stating that “Applicant respectfully asserts” that the claim language “is subject matter that is not directed to mathematical concepts, certain methods of organizing human activity, or mental processes (emphasis added). As such, the claims do not recite matter that falls within these enumerated groupings of abstract ideas and therefore should not be treated as reciting abstract ideas”, and further states “amended independent claims 1, 8 and 15 include claim limitations that do not relate to sales activity or behavior; and therefore per the guidance in the October 2019 Update on Subject Matter Eligibility, independent claim 1 does not fall into a grouping (e.g., sales activity) of certain methods of organizing human activity”,  the Examiner respectfully disagrees. As stated in the rejection above, the claims recite an abstract idea of identifying products. Claim 1 specifically recites a method for identifying products and the steps of identifying data that corresponds to an object (i.e., a product), extracting the attributes corresponding to the object, retrieving the sources of the object and providing a list that a user can interact with, are activities that are recognized as falling into the grouping of a method of organizing human activity that is related to sales activity or behavior. Therefore, the Examiner maintains that the claims do recite an abstract idea and do fall into the grouping of a method of organizing human activity as the activities are directed to a sales activity or behavior. 
In response to the Applicant’s arguments found on pages 14 of the remarks stating that the “Applicant respectfully asserts that the claims 1, 8, and 15, as amended, integrate the recited judicial exception into a practical application of the exception”, and further on page 15 that “the a live stream, one or more processors, and a remote server, are all recited in a generic manner and are merely being used to apply the abstract idea to a technological environment, such a general purpose computer. For example, paragraph [0059] of the Applicant’s specification recite “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”, and as such, neither the specification nor the claims demonstrate that the additional elements listed above, are more than recited in a generic manner.  The additional elements are applying the abstract idea of identifying objects, to a generic computer [i.e., processor].  The Examiner maintains that the claims do not include additional elements that would integrate the exception into a practical application.  
Further, the claims are not found to recite an improvement in the functioning of a computer.  The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. The Applicant’s claimed invention is directed toward solving problems such as “discarding irrelevant information”. Although the claims include computer technology such as a live stream, one or more processors, and a remote server, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of identifying products. The claimed process, while arguably resulting in identifying products, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve the identification of products, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
In response to the Applicant’s arguments found on pages 15 of the remarks stating that “the claims recite at least one additional element that, as a whole, integrates the recited judicial exception into a practical application of the exception that raises above a mere ‘drafting effort designed to monopolize the judicial exception’”, the Examiner respectfully disagrees.  As stated above, the claims do not recite additional elements that would integrate the exception into a practical application and further the Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two-part framework from the Alice/Mayo test.  As noted in the rejection above, the Examiner has performed the analysis, under Step 2A, Prong 1 and 2, and Step 2B, of the 2019 PEG, and upon the completion of the analysis has found the claims to be ineligible.  
In response to the Applicant’s arguments found on pages 15 of the remarks stating that “claim 1, as amended, is directed statutory subject matter satisfying 35 USC § 101, and one or more processors, a live stream, and a remote server which are described in a generic manner.  The additional elements recited are merely applying the abstract idea by using a generic or general use computer [i.e., processor], and therefore the limitations of the claims as a whole do not recite significantly more than the exception itself. 
In the response to the Applicant’s arguments found on page 16 of the remarks stating that “Specifically, the claims are directed to adding a specific limitation other than what is well-understood, routine, and conventional in the field”, the Examiner respectfully disagrees. The Examiner notes that the 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes that the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations under Berkheimer as to what is well-understood, routine, and conventional activity are unnecessary.
In response to the Applicant’s arguments found on page 17 of the remarks stating “Applicant submits that claim 1, similar to the claims in the DDR case, is ‘necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of [computer-related technology].’ Applicant respectfully asserts that performance of the amended claim 1 limitation is not merely implementing a known and conventional process on a computer”, DDR Holdings in which the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). In arriving at this conclusion, the court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks –that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim "use of the Internet" to perform an abstract business practice and, unlike Ultramercial, the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id.
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, identifying objects and DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Therefore the Examiner states that the claims are not similar to the claims in the DDR case, and maintains the 101 rejection. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is relying on Barnes to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Curtis, D., et al. (PGP No. US 2015/0235264 A1), discloses a method for automatic detection of an object that is referenced in a video and offers the object for purchase. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/A.D.P. /Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625